Citation Nr: 0844587	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-39 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for bilateral tinnitus.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to a compensable rating for malaria.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 Columbia, South Carolina 
VA RO rating decision, which denied entitlement to service 
connection for bilateral tinnitus and denied an increased 
(compensable) rating for malaria.  

The claim for service connection for bilateral tinnitus had 
been previously denied in a final decision dated in May 2005.  
Although the RO adjudicated this service connection claim on 
the merits in the July 2007 rating decision, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has 
recharacterized the issues as encompassing those set forth on 
the title page.  

Of preliminary importance, the veteran formally withdrew a 
request to appear for a Central Office hearing before the 
Board in Washington, D.C., scheduled in March 2008.  


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  A May 2005 rating decision denied a claim for entitlement 
to service connection for bilateral tinnitus; the veteran was 
notified in writing of the RO's determination and submitted a 
notice of disagreement (NOD) in June 2005.  In a statement 
received in July 2005, the veteran withdrew his NOD.  

3.  Evidence added to the record since the May 2005 rating 
decision as to the veteran's claim is new as it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for bilateral tinnitus.  

4.  Bilateral tinnitus was not present in service, within a 
year after discharge from service, or shown for many years 
thereafter; and tinnitus is not otherwise related to service.  

5.  No evidence of an active disease process involving 
malaria or documentation of any residuals relating to any 
previously active process is demonstrated.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.104, 3.156(a) (2008).  

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).  

3.  An increased (compensable) rating for the veteran's 
service-connected malaria is not warranted.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.88b, 
Diagnostic Code (DC) 6304 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.  

With respect to the claim to reopen, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, because the terms "new" and "material" in a 
new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

With respect to the claim for an increased (compensable) 
evaluation for service-connected malaria, the Board 
references the Court decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  There, the Court held that at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, in letters dated in April 2005 and April 2007, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the veteran and the types of evidence that will 
be obtained by VA.  Specifically, the April 2007 informed the 
veteran of the specific technical meanings of "new" and 
"material," as well as the bases for the denials in the prior 
decision and described the type of evidence that would be 
necessary to substantiate the elements that were found 
insufficient in the previous denial.   It also informed him 
as to disability ratings and effective dates.  Moreover, all 
areas of the notification requirements enumerated in Vazquez- 
Flores have been satisfied.  The April 2007 notice letter 
provided information regarding the types of medical and lay 
evidence that the veteran may submit to establish his claim, 
informed him that he needed to show the impact that the 
worsening of his symptoms has on his employment and daily 
life, and generally described the requirements of diagnostic 
codes should an increase in disability be found.  The claim 
was last adjudicated via a statement of the case (SOC) in 
November 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA treatment records and 
VA examinations.  Also of record and considered in connection 
with the appeal are various written statements submitted by 
the veteran and his representative.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2008).  However, with exception, 
38 U.S.C.A. § 5108 provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  

Historically, in a final rating decision dated in May 2005, 
the RO denied entitlement to service connection for bilateral 
tinnitus, based on findings that no evidence of in-service 
tinnitus was reported.  

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, received in March 2007, the veteran requested 
that his claim for entitlement to service connection for 
bilateral tinnitus be reopened.  Evidence added to the record 
since the May 2005 rating decision includes various VA 
treatment records and a VA audiology examination.  In 
addition to new medical evidence are statements in support of 
the claim from the veteran.  

Based on a comprehensive review of the record, the Board 
finds the evidence added since the May 2005 rating decision 
regarding the veteran's service connection claim is new and 
material.  Specifically, the VA treatment records and VA 
audiology examination, along with the veteran's statements 
are new, in that they are evidence that has not been 
considered by the RO.  They are also material, in that they 
relate to an unestablished fact necessary to establish the 
claim.  Therefore, this evidence is new and material, and the 
claim is deemed reopened.  


Service Connection

Legal Criteria

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he suffers from bilateral tinnitus 
as the result of exposure to machine gun, rocket and 
artillery fire while serving as a light weapons infantryman 
in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for a "chronic disease," such as tinnitus, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may also be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, it must be noted that the veteran is a combat 
veteran and is entitled to the application of 38 U.S.C.A. § 
1154(b).  Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  Section 1154(b) 
addresses the combat veteran's ability to allege that an 
event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral tinnitus.  
Specifically, service medical records are negative for 
references to tinnitus or any hearing disorder.  In his 
initial claim for VA compensation benefits in September 1968, 
the veteran referred to malaria and a residuals of a gunshot 
wound of the right knee, but made no mention of tinnitus. The 
following month he was accorded a VA examination, the report 
of which shows no complaints or findings regarding tinnitus.

The veteran initially claimed entitlement to service 
connection for bilateral tinnitus in March 2005, 37 years 
after he was discharged from service.  The first occurrence 
of tinnitus was not noted in treatment records until 
approximately 39 years after the veteran was discharged from 
service.  This is strong evidence against a finding of any 
continuity of symptomatology and against his claim for 
service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

A VA treatment record, dated in May 2007, reflects a 
subjective finding of tinnitus.  However, there is no 
competent and persuasive evidence of a nexus between the 
veteran's current tinnitus and service.  There also is no 
medical opinion to support the claim.  In fact, in June 2007, 
a VA audiology examiner opined that it is less likely as not 
(less than 50/50 probability) that the veteran's present 
bilateral tinnitus was caused by or the result of a service-
connected injury.  The examiner based her opinion on the fact 
that three audiograms contained in the veteran's service 
medical records showed normal hearing, bilaterally, with no 
mention of tinnitus.  

While acknowledging the veteran's belief that his bilateral 
tinnitus is due to acoustic trauma sustained due to exposure 
to machine gun and artillery fire in service, it is well 
established that as a layperson, the veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for bilateral tinnitus, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


Increased Rating

The veteran contends that his service-connected malaria 
warrants an increased evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The veteran's malaria is rated as noncompensable (0 percent) 
under DC 6304.  See 38 C.F.R. § 4.88b (2008).  Under this 
regulatory provision, a 100 percent disability rating is 
warranted for malaria as an active disease.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system.  

Considering the evidence of record in light of the above-
noted criteria, the Board concludes that the overall record 
continues to support the assignment of a noncompensable (0 
percent) for the veteran's service-connected malaria.  The 
medical evidence of record fails to show the presence of any 
active malaria or residuals thereof, to include malarial 
parasites in blood smears.  In particular, an April 2007 VA 
infectious, immune and nutritional disabilities examination 
reflected a diagnosis of a remote history of malaria with no 
current infection.  Subsequent blood testing dated later that 
month showed findings of no malarial parasites.  Furthermore, 
there is no evidence that the veteran has reported 
experiencing any residual symptoms that he claims to be 
related to malaria, nor is there evidence that he is being 
actively treated for malaria.  Given the lack of such 
evidence, a compensable rating is not warranted and the Board 
must deny this claim.  

In addition, there are no medical findings to warrant 
evaluation of this disability under any other provision of 
the rating schedule.  

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  













ORDER

New and material evidence has been received to reopen the 
claim for service connection for bilateral tinnitus; to this 
extent, the appeal is granted.  

Entitlement to service connection for a bilateral tinnitus is 
denied.  

Entitlement to an increased (compensable) rating for malaria 
is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


